Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 1 of 9 Page ID
                                 #:3680




  Summary Judgment Ex. 29
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 2 of 9 Page ID
                                  #:3681



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                            UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            )                  Case No.: 8-20-cv-00043-SB-ADS
                      Plaintiff,              )
14                                            )                  DECLARATION OF COLIN
                 vs.                          )                  REARDON IN SUPPORT OF
15                                            )                  PLAINTIFF’S MOTION FOR
     Chou Team Realty, LLC et al.,            )                  SUMMARY JUDGMENT AGAINST
16                                            )                  DEFENDANT NESHEIWAT
                      Defendants.             )
17                                            )
                                              )
18                                            )
19
20   I, Colin Reardon, pursuant to 28 U.S.C. § 1746, declare as follows:
21          1.       I am a Senior Litigation Counsel for Plaintiff Bureau of Consumer
22   Financial Protection (“Bureau”) and lead counsel in this action. My business
23   address is 1700 G Street, NW, Washington, D.C. 20552.
24          2.       The facts set forth in this declaration are based on my personal
25   knowledge and, if called as a witness, I could and would testify competently to
26   the statements contained in this declaration.
27          3.       The Bureau is submitting the Summary Judgment Exhibits (“SJ
28   Ex.”) referenced below in support of its motion for summary judgment.
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        1
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 3 of 9 Page ID
                                  #:3682



1            4.      The Bureau has not attached certain exhibits to declarations that
2    are duplicative of exhibits to other declarations or that the Bureau is not relying
3    on in its Statement of Undisputed Facts. The Bureau can submit those exhibits
4    to the Court upon request.
5            5.      SJ Exs. 1 and 1a to 1o are true and correct copies of a Declaration
6    executed by Robert Hoose and certain exhibits to that declaration.
7            6.      SJ Exs. Exhibits 2 and 2a to 2c are true and correct copies of a
8    Declaration executed by Kenneth Lawson and certain exhibits to that
9    declaration.
10           7.      SJ Exs. 3 and 3a to 3e are true and correct copies of a Declaration
11   executed by Erin Mason and exhibits to that declaration.
12           8.      SJ Exs. 4 and 4a to 4l are true and correct copies of a Declaration
13   executed by David Sklar and certain exhibits to that declaration.
14           9.      SJ Exs. 5 and 5a are true and correct copies of a Declaration
15   executed by Mikael Van Loon and the exhibit to that declaration.
16           10.     SJ Ex. 6 is a true and correct copy of excerpts of the transcript of
17   the Deposition of Frank Anthony Sebreros, taken by Plaintiff on December 20,
18   2020.
19           11.     SJ Exs. 6a to 6d are true and correct copies of Exhibits 2, 3, 5 and
20   8 from the Deposition of Frank Anthony Sebreros.
21           12.     SJ Ex. 7 is a true and correct copy of excerpts of the transcript of
22   the Deposition of Defendant Jawad Nesheiwat, taken by Plaintiff on January 19,
23   2021.
24           13.     SJ Exs. 7a and 7b are true and correct copies of Exhibits 16 and 17
25   from the Deposition of Defendant Jawad Nesheiwat. The documents in Exhibits
26   16 and 17 were originally produced to the Bureau by Automated Mailers and
27   are authenticated in the Declaration of Alexander Klarow. See SJ Ex. 22.
28
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        2
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 4 of 9 Page ID
                                  #:3683



1           14.      SJ Ex. 8 is a true and correct copy of excerpts of the transcript of
2    the Rule 30(b)(6) Deposition of Docs Done Right, Inc. taken by Plaintiff on
3    January 22, 2021.
4           15.      SJ Ex. 8a is a true and correct copy of Exhibit 20 from the
5    Deposition of Docs Done Right, Inc.
6           16.      SJ Ex. 9 is a true and correct copy of excerpts of the transcript of
7    the Deposition of Eduardo Martinez taken by Plaintiff on March 3, 2021.
8           17.      SJ Ex. 10 is a true and correct copy of excerpts of the certified
9    transcript of the Investigational Hearing of Mikael van Loon taken by Plaintiff
10   on November 28, 2018.
11          18.      SJ Ex. 11 is a true and correct copy of excerpts of the certified
12   transcript of the Investigational Hearing of Eduardo Martinez taken by Plaintiff
13   on March 27, 2019.
14          19.      SJ Ex. 12 is a true and correct copy of excerpts of the certified
15   transcript of the Investigational Hearing of Sean Cowell taken by Plaintiff on
16   February 27, 2019.
17          20.      SJ Exs. 13 and 13a to 13h are true and correct copies of Plaintiff’s
18   First Set of Request for Admissions to Defendant Jawad Nesheiwat, and the
19   exhibits to that request.
20          21.      SJ Ex. 14 is a true and correct copy of excerpts of Defendant
21   Jawad Nesheiwat’s response to Plaintiff’s Requests of Admission.
22          22.      SJ Ex. 15 is a true and correct copy of excerpts of Defendant Lend
23   Tech Loans, Inc.’s response to Plaintiff’s First Set of Request of Interrogatories.
24          23.      SJ Ex. 16 is a true and correct copy of Experian’s February 8, 2019
25   Response to Interrogatory No. 2 in the Bureau’s Dec. 19, 2018 Civil
26   Investigative Demand to Experian.
27          24.      SJ Ex. 17 and 17a are true and correct copies of the declaration of
28   Dr. David M. Skanderson and his expert report.
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        3
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 5 of 9 Page ID
                                  #:3684



1           25.      SJ Exs. 18 and 18a to 18c are true and correct copies of a
2    Declaration executed by April Glaze and the exhibits to that declaration.
3           26.      SJ Exs. 19 and 19a are true and correct copies of a Declaration
4    executed by Patricia Marple and the exhibit to that declaration.
5           27.      SJ Ex. 20 is a true and correct copy of a Declaration executed by
6    Susan Moser.
7           28.      SJ Ex. 21 is a true and correct copy of a Declaration Certifying
8    Records of Regularly Conducted Business Activity executed by Peter Henke for
9    Experian Information Solutions, Inc.
10          29.      SJ Ex. 22 is a true and correct copy of a Declaration Certifying
11   Records of Regularly Conducted Business Activity executed by Alexander
12   Klarow for Automated Mailers.
13          30.      SJ Ex. 23 is a true and correct copy of a Declaration Certifying
14   Records of Regularly Conducted Business Activity executed by Christopher
15   Queen for Debt Pay Gateway, Inc.
16          31.      SJ Ex. 24 is a true and correct copy of a Declaration Certifying
17   Records of Regularly Conducted Business Activity executed by Stephen Chaya
18   for Account Management Systems, LLC, f/k/a Reliant Account Management
19   (“RAM”).
20          32.      SJ Ex. 25 is a true and correct copy of a Declaration executed by
21   Mansour Heidari. The records produced by RAM referenced in the declaration
22   are authenticated in the declaration of Stephen Chaya. See SJ Ex. 24. The
23   records produced by Debt Pay Gateway, Inc. referenced in the declaration are
24   authenticated in the declaration of Christopher Queen. See SJ Ex. 23.
25          33.      SJ Exs. 26 and 26a and 26b are true and correct copies of a
26   Declaration regarding Experian Records executed by Annaís Ramírez-
27   Velázquez and the exhibits to that declaration. The document in Exhibit 26a
28
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        4
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 6 of 9 Page ID
                                  #:3685



1    was originally produced to the Bureau by Experian and is authenticated in the
2    Declaration of Peter Henke. See SJ Ex. 21.
3           34.      SJ Ex. 27 is a true and correct copy of a Declaration regarding
4    Debt Pay Pro Records executed by Annaís Ramírez-Velázquez.
5           35.      SJ Exs. 28 and 28a to 28c are true and correct copies of a
6    Declaration regarding Forbearance Records executed by Annaís Ramírez-
7    Velázquez and the exhibits to that declaration.
8           36.      SJ Ex. 30 is a true and correct copy of a Declaration executed by
9    Dani Schneider.
10          37.      SJ Ex. 31 is a true and correct copy of the Bureau’s Request for
11   Judicial Notice.
12          38.      SJ Exs. 32 and 32a are true and correct copies of a Declaration
13   executed by Dennis Akwensioge and the exhibit to that declaration.
14          39.      SJ Exs. 33 and 33a are true and correct copies of a Declaration
15   executed by Joseph Blevins and the exhibit to that declaration.
16          40.      SJ Ex. 34 is a true and correct copy of a Declaration executed by
17   Michael Capeci.
18          41.      SJ Exs. 35 and 35a to 35e are true and correct copies of a
19   Declaration executed by Michael Chekanski and the exhibits to that declaration.
20          42.      SJ Exs. 36 and 36a to 36d are true and correct copies of a
21   Declaration executed by April Davis and the exhibits to that declaration.
22          43.      SJ Exs. 37 and 37a to 37c are true and correct copies of a
23   Declaration executed by Brittany Hampton and the exhibits to that declaration.
24          44.      SJ Exs. 38 and 38a and 38b are true and correct copies of a
25   Declaration executed by Natalie Hebin and the exhibits to that declaration.
26          45.      SJ Exs. 39 and 39a and 39b are true and correct copies of a
27   Declaration executed by Jodie Jones and the exhibit to that declaration.
28
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        5
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 7 of 9 Page ID
                                  #:3686



1           46.      SJ Exs. 40 and 40a and 40b are true and correct copies of a
2    Declaration executed by James Kenner and the exhibits to that declaration.
3           47.      SJ Exs. 41 and 41a to 41c are true and correct copies of a
4    Declaration executed by Jose Marin and the exhibits to that declaration.
5           48.      SJ Exs. 42 and 42a are true and correct copies of a Declaration
6    executed by Joshua Martin and the exhibit to that declaration.
7           49.      SJ Exs. 43 and 43a are true and correct copies of a Declaration
8    executed by Laura O’Neill and the exhibit to that declaration.
9           50.      SJ Exs. 44 and 44a are true and correct copies of a Declaration
10   executed by Jordan Sowinski and the exhibit to that declaration.
11          51.      SJ Exs. 45 and 45a to 45c are true and correct copies of a
12   Declaration executed by Thera Storm and the exhibits to that declaration.
13          52.      SJ Ex. 46 contains true and correct copies of filings with the
14   California Secretary of State made by several entities named as defendants in
15   this action. The Bureau obtained certified copies of the articles of incorporation
16   and certificates of limited partnership for Docs Done Right, Inc.; Docs Done
17   Right, LP; Certified Doc Prep, Inc.; Certified Doc Prep Services, LP; Assure
18   Direct Services, Inc.; Assure Direct Services, LP; Direct Document Solutions,
19   Inc.; Direct Document Solutions, LP; Secure Preparation Services, Inc.; and
20   Secure Preparation Services, LP from the California Secretary of State. The
21   Bureau obtained the articles of incorporation for Lend Tech Loans, Inc. from
22   the California Secretary of State’s website.
23          53.      SJ Ex. 47 is a true and correct copy of a document the Bureau
24   downloaded from the U.S. Department of Education (“ED”)’s Federal Student
25   Aid (“FSA”) website. As of May 13, 2021, the document was accessible at the
26   following website: https://studentaid.gov/manage-loans/consolidation.
27          54.      SJ Ex. 48 is a true and correct copy of a document the Bureau
28   downloaded from ED’s FSA website. As of May 13, 2021, the document was
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        6
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 8 of 9 Page ID
                                  #:3687



1    accessible at the following website: https://studentaid.gov/manage-loans/lower-
2    payments/get-temporary-relief/forbearance.
3           55.      SJ Ex. 49 is a true and correct copy of a document the Bureau
4    downloaded from ED’s FSA website. As of May 13, 2021, the document was
5    accessible at the following website: https://studentaid.gov/manage-
6    loans/repayment/servicers.
7           56.      SJ Ex. 50 is a true and correct copy of a document the Bureau
8    downloaded from ED’s FSA website. As of May 13, 2021, the document was
9    accessible at the following website: https://studentaid.gov/manage-
10   loans/repayment/plans.
11          57.      SJ Ex. 51 is a true and correct copy of a document the Bureau
12   downloaded from ED’s FSA website. As of May 13, 2021, the document was
13   accessible at the following website: https://studentaid.gov/manage-
14   loans/repayment.
15          58.      SJ Exs. 52 to 63 are true and correct copies of documents that
16   Chou Team Realty, LLC f/k/a Chou Team Realty, Inc. d/b/a Monster Loans
17   (“Monster Loans”) produced to the Bureau in response to civil investigative
18   demands and requests made under the cooperation provisions of the stipulated
19   final judgment and order entered by the Court against Monster Loans on May
20   14, 2020. Those documents are authenticated in the declaration of Mikael van
21   Loon. See SJ Ex. 5 at ¶¶ 18-22.
22          59.      SJ Exs. 64 and 65 are true and correct copies of documents that
23   Automated Mailers produced to the Bureau in response to Plaintiff’s Civil
24   Investigative Demand issued on July 10, 2018. These documents are
25   authenticated in the declaration of Alexander Klarow. See SJ Ex. 22.
26          60.      On September 13, 2017, the Bureau issued civil investigative
27   demands to Docu Prep Center, Inc.; Certified Doc Prep Services, LP; and Direct
28   Document Solutions, Inc.
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        7
 Case 8:20-cv-00043-SB-ADS Document 191-34 Filed 05/14/21 Page 9 of 9 Page ID
                                  #:3688



1    I declare under penalty of perjury that the foregoing is true and correct.
2
3    Executed on: May 14, 2021
4
                                                       /s/ Colin Reardon      __
5                                                      Colin Reardon
                                                       Bureau of Consumer Financial Protection
6                                                      1700 G Street, NW
                                                       Washington, D.C. 20552
7
                                                       Attorney for Plaintiff Bureau of
8                                                      Consumer Financial Protection
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                        8
